Motion to defer consideration of petition denied. Petition for writ of certiorari to the United States Court of Appeals for the Second Circuit denied.
Mr. Justice Black is *910of the opinion certiorari should be granted.
Harry Sacher for petitioners.
Solicitor General Sobeloff, Assistant Attorney General Tompkins, Robert W. Ginnane and Harold D. Koffsky for the United States. The motion to defer consideration was filed by counsel for appellants in cases then pending in various United States Courts of Appeals.